Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 2/3/2022, have been fully considered and reviewed by the examiner.  Claims 1-20 remain pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Wright on 2/23/2022.
The application has been amended as follows: 
 In claim 1, after “purging the second reactive gas from the substrate; ” please delete “and”
In claim 1, last lines, please replace “, wherein a first thickness of SiCON deposited on the first material surface is greater than a second thickness of SiCON deposited on the silicon oxide surface.” 
With
“;
purging the deposition plasma; and


Please cancel claim 16 and 17
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  These claims are allowed for the reasons set forth in Applicant’s remarks, dated 2/3/2022 in combination with the following Examiner remarks.  None of the prior art cited or reviewed by the examiner reasonably disclose the repeated exposing to form a first thickness as claimed without substantial deposition on the silicon oxide, as specifically defined by the applicant’s specification, i.e. without “a measurable thickness deposited on the second material surface.”  The closest prior art Li 833 discloses using passivation agent to provide selective deposition (i.e. without deposition on the silicon oxide) and will include as the passivation agent is removed during the process some exposure of the bare silicon oxide surface to the claimed reactants, the examiner can not locate any evidence that the silicon oxide surface itself is exposed in the process region to a halosilane as claimed and the claimed deposition on the first material will occur in the range as claimed and no measurable thickness will be deposited on the silicon oxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718